Citation Nr: 9902598	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active duty service from November 1976 to 
May 1977, as well as additional periods of active (ACDUTRA) 
and inactive duty for training (INACDUTRA) service as a 
member of the United States (U. S.) Army Reserve.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a July 1994 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for a back disorder.


FINDINGS OF FACT

1.  A low back disorder is not shown to have been present 
during the appellants active duty service from November 1976 
to May 1977.

2.  All the evidence of record shows that a back disorder 
preexisted the appellants period of INACDUTR service in 
September 1991.  

3.  There is no medical evidence of increase in disability in 
service of the preservice back disorder.

4.  There is no medical evidence of a link between the 
appellants current back problems and any increase in 
disability in service.  


CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well grounded.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 
1181, 1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 9West 1991).  Moreover, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or from an injury incurred or aggravated 
during INACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 1137, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a chronic disease 
is shown in service, subsequent manifestation of the same 
chronic disease at any alter date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1998). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1998).  

Finally, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991).  A pre-existing 
injury or disease will be considered to have been aggravated 
by service where there is an increase in the disability 
during service, unless there is a specific finding that the 
increase is due to the natural progression of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1998).  
Moreover, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Before service connection may be decided, however, the 
initial question for resolution is  whether the veteran has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veterans claim for entitlement to service 
connection for a back disorder.

Review of the appellants service medical records from the 
period of active duty service from November 1976 to May 1977 
revealed no evidence of complaint, finding or diagnosis 
relevant to a back disorder or disability.  It is also noted 
that the service entrance examination report dated October 
1976, was negative for any evidence of a back problem.  

Service medical records from the appellants service in the 
United States Army Reserve (USAR) show that medical 
examination reports dated January 1981 and January 1986, were 
negative for any complaint, finding or diagnosis relevant to 
a back disorder.  

During ACDUTR service in July 1988, the appellant felt 
dizzy and complained of chest pain.  He was referred to the 
dispensary, where he was then evacuated to San Cristobal 
Hospital.  Subsequent service medical records dated from July 
1988 to January 1989 show treatment for complaint of 
persistent chest wall pain with radiation to the upper back 
and neck.  The reported diagnosis from San Cristobal Hospital 
was costochondritis.  The service treatment records also show 
diagnosis and treatment of costochondritis.  

A psychiatric consultation report dated January 1989, noted 
history of complaint of chest pain since period of ACDUTR in 
1988; while no psychiatric disorder was diagnosed, it was 
noted the appellant appeared to have chronic pain syndrome.  

Service medical examination report dated March 1991 revealed 
no complaint, finding or diagnosis relevant to a back 
disorder.  It was noted that the appellants civilian 
employment was as a bus driver.

Service personnel records indicate the appellant had a period 
of INACDUTR service from September 14 to September 15, 1991.  
Service medical records indicate the appellant reported for 
sick call on September 14, 1993, complaining of back pain.  
He was referred to the local VA hospital as the service 
medical facility was unavailable.  VA emergency room report 
dated September 14, 1991, showed the appellant was seen with 
complaint of persistent back pain associated with numbness of 
the legs of several months duration.  He denied any trauma.  
The diagnosis was low back pain.  

Service medical examination report dated February 1992 was 
negative for any complaint, finding or diagnosis relevant to 
a back disorder.

Service personnel records indicate the appellant served 17 
days of ACDUTR beginning May 15, 1992.

VA medical record dated January 1993 indicated the appellant 
presented with complaint of right back pain with radiation to 
both legs.  He denied history of trauma, falls, or heavy 
exercise exposure.  Examination revealed tender lumbar 
muscles. The assessment was back pain.  

Service personnel records indicate that the appellant had 
ACDUTR service from August 30, 1993 to September 10, 1993.  

A copy of the State Insurance Fund Disability Determination 
dated September 21, 1993, indicated that the appellants case 
was closed and that maximum treatment benefits had been 
provided with a disability.  The disability was further 
identified as a L/S sprain-rel.

On September 28, 1993, the appellants commanding officer in 
the U.S. Army Reserve, submitted a request for medical care 
follow-up for the appellant with regard to the incident of 
back pain while performing INACDUTR in September 1991.  DA 
form 2173, Statement of Medical Examination and Duty 
Status, was also submitted for update.  The appellants 
commander explained that the document had not been completed 
by the VA emergency room medical staff in September 1991 when 
the incident occurred.  

Subsequent Army Health Clinic records from the local army 
installation, dated September 1993 to November 1993, show 
follow-up treatment of the appellants alleged back 
disorder.  In September 1993, the appellant was diagnosed to 
have chronic low back pain  flare up crisis.  In October 
1993, the diagnostic assessment was low back pain  
degenerative disc disease, rule-out herniated nucleus pulpous 
at level L5-S1.  

An Army orthopedic clinic treatment record dated November 
1993, noted history of intermittent back pain since 1989, and 
more intense for past 3-4 months.  A health clinic report 
also dated November 1993, noted reported history of back pain 
with leg numbness since 1991 and previous treatment at VA 
hospital in September 1991.  It was further noted that 
[p]atient has a non LOD [line of duty] medical problem.  

An Army neurosurgery clinic note dated November 1993, noted 
reported history of low back pain since 1988, exacerbated in 
1991 and 1992 while on duty.  It was also noted that the 
appellant had been seen by the state insurance fund and 
University District Hospital; however, there was no evidence 
of definitive therapy.  He was a chronic user of Percocet.  
There was clinical evidence of S1 neuropathy on right side.  
The physician further commented that the appellant was not 
fit for retention.  

A copy of a memorandum from the appellants commanding 
officer to the commander of the Army hospital, dated November 
1993, requested a medical evaluation and medical review board 
be made in the appellants case.  The appellant was allegedly 
receiving medical care from the VA for a back conditions, 
that might become permanent.  

A CT scan report dated December 1993 from a private medical 
facility, noted no frank disc herniation or significant disc 
bulging seen at L3-4 level.  Minimal canal stenosis was seen 
at L4-5 level secondary to superimposed posterior disc 
bulging and hypertrophy of ligamenta flava.  There was no 
frank disc herniation or significant disc bulging seen at L5-
S1 either.  The impression was findings suggestive of 
borderline at L4 and minimal at L4-5 level canal stenosis.  
Sacralization of the vertebral body of L5 was also noted.  

The appellant testified at a personal hearing conducted at 
the VARO in December 1994.  Prior to 1993 he had experienced 
problems with his back but in 1993 the condition became worse 
as a result of moving furniture during his 15 days of ACDUTR 
service.  After he returned home he was unable to work for 
more than six months because of low back pain.  He did not 
report his condition to the reserve unit until he realized it 
was not getting better.  He then called the unit and was told 
to come pick up a sick slip.  He obtained the sick slip 
from the clerk at his reserve unit and went to the local Army 
hospital for treatment until the hospital commander refused 
him treatment.  He was told he should obtain treatment 
through his civilian employer from the State Insurance Fund.  
At that time he worked as a bus driver for AMA, the public 
transportation system.  He then returned to work and 
subsequently applied for and obtained medical treatment from 
the Fund.  He had to lie to his employer to obtain this 
treatment.  He was still employed by AMA, but had been 
medically discharged from the reserves.  

A letter from the appellants commanding officer in the Army 
Reserves, dated March 1995, indicated that he was pending 
final determination from the Army Personnel Center on his 
retention status due to his medical condition.

A statement from E. F. Pagan, Esquire, dated July 1995, 
indicated that the appellants case for disability due to a 
back condition was currently pending appeal at the Industrial 
Commission.

Medical treatment records dated April to June 1996 from J. L. 
Davila, M.D., show diagnosis and treatment of herniated 
nucleus pulpous at vertebra levels L4-L5 and L5-S1.  Hospital 
records dated May 1996 from Hospital San Francisco, show 
diagnosis of herniated nucleus pulpous at levels L4-L5 and 
L5-S1, and that the appellant underwent right lumbar 
hemilaminectomy surgery at both levels.  

ANALYSIS

Initially the Board notes that there is no evidence of record 
that a back disorder existed during the appellants period of 
active duty service from November 1976 to May 1977, nor has 
the appellant so alleged.  In fact, the evidence of record is 
silent as to any back problem until September 1991 when the 
appellant complained of back pain of several months duration.  
Thus, based on the service medical records and the veterans 
contemporaneous statements, the Board deems that a back 
disorder was not incurred during the appellants active 
service and furthermore a back disorder preexisted the 
appellants period of INACDU service in September 1991.  
Therefore, the pertinent issue in this claim is whether the 
veterans pre-existing back disorder was aggravated by 
service.  

The evidence of record shows no increase in back 
symptomatology during the veterans periods of INACDUTR or 
ACDUTR.  In fact, the service medical records show that the 
appellant on his first day of INACDUTR in September 1991 
reported a history of back pain of several months duration.  
Furthermore, while the appellant has more recently stated 
that he aggravated his back disorder during ACDUTR service 
from August to early September 1993, there is also no 
evidence in the service medical records of any injury or 
aggravation of a back disorder during that period of service.  

Finally, the medical evidence of record does not link the 
appellants current back disorder with the alleged inservice 
aggravation.  Careful review of medical records from the Army 
medical facility, the VA, and the appellants private 
physician and hospital, failed to show any clinical evidence 
or medical opinion that the appellants herniated nucleus 
pulpous of the lumbar spine was related to either his 
INACDUTR service in September 1991 or his ACDUTR service from 
August to September 1993 as alleged by the appellant.  

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that his current back 
disorder was either incurred in or aggravated by his military 
service, the claim must be deemed not well grounded and 
therefore denied.  As the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding any medical causation of a claimed disorder.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a back disorder.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

Whereas the Board has determined that the appellants claim 
for service connection is not well grounded, VA has no 
further duty to assist the appellant in developing facts in 
support of that claim.  Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).  Although where a claim is not well grounded 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Here, the RO 
fulfilled its obligation under section 5103(a) in an October 
1994 statement of the case and supplemental statements of the 
case dated November 1995 and March 1998, which informed the 
appellant that the reason his claim for a back disorder had 
been denied was that there was no showing that the 
preexisting back disorder was incurred in or aggravated by 
service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded. 38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).



ORDER

A claim for entitlement to service connection for a back 
disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.

- 2 -
